FILED
                            NOT FOR PUBLICATION                              JAN 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAN V. READE; JENET M. FOURES,                   No. 13-57022

               Plaintiffs - Appellants,          D.C. No. 3:13-cv-00404-L-WVG

 v.
                                                 MEMORANDUM*
CITIMORTGAGE INC.; DOES, 1-10,
Inclusive,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Dan V. Reade and Jenet M. Foures appeal from the district court’s judgment

dismissing without leave to amend their action alleging federal and state claims

related to their mortgage. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the district court’s decision to dismiss without

leave to amend. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc).

We affirm.

      The district court did not abuse its discretion by dismissing without leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (explaining that “a district

court may dismiss without leave where . . . amendment would be futile.”); see also

N.Y. Bus. Corp. Law § 906(b)(2) (following a merger, the property of the

constituent entities “shall vest in such surviving or consolidated corporation

without further act or deed”).

      We do not consider the district court’s dismissal order because plaintiffs

failed to address the district court’s dismissal of their claims in their opening brief.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not raised

by a party in its opening brief are deemed waived.”).

      AFFIRMED.




                                            2                                     13-57022